  Case 2:20-cr-00475-MCA Document 27 Filed 06/01/21 Page 1 of 3 PageID: 78




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY

 UNITED STATES OF AMERICA                 :
                                          :
            v.                            :   Crim. No. 20-475 (MCA)
                                          :
 BRENDA SMITH                             :   ORDER FOR A CONTINUANCE


      This matter having come before the Court on the joint application of

Rachael A. Honig, Acting United States Attorney for the District of New Jersey

(by Catherine Murphy, Assistant United States Attorney), and defendant Brenda

Smith (by Kevin Carlucci, Assistant Federal Public Defender), for an order

granting a continuance of the proceedings in the above-captioned matter from

the date this Order is signed through and including September 1, 2021, to permit

defense counsel the reasonable time necessary for effective preparation in this

matter and to allow the parties to continue plea negotiations; and the defendant

being aware that she has the right to have the matter brought to trial within 70

days of the date of her appearance before a judicial officer of this court pursuant

to Title 18, United States Code, Section 3161(c); and the defendant, through her

attorney, having consented to the continuance; and for good and sufficient cause

shown,

      IT IS THE FINDING OF THIS COURT that this action should be continued

for the following reasons:

      (1)        Taking into account the exercise of diligence, the facts of this case

require that defense counsel be permitted a reasonable amount of additional

time for effective preparation in this matter;
  Case 2:20-cr-00475-MCA Document 27 Filed 06/01/21 Page 2 of 3 PageID: 79




       (2)   Both the United States and the defendant seek additional time to

continue plea negotiations, which would render any subsequent trial of this

matter unnecessary;

       (3)   The defendant has consented to the aforementioned continuance;

       (4)   The grant of a continuance likely will conserve judicial resources;

and;

       (5)   As a result of the foregoing, pursuant to Title 18, United States Code,

Section 3161(h)(7), the ends of justice served by granting the continuance

outweigh the best interests of the public and the defendant in a speedy trial.

       WHEREFORE, it is on this 1st day of June, 2021;

       ORDERED that this action be, and it hereby is, continued from the date

this Order is signed through and including September 1, 2021; and it is further




                                         2
  Case 2:20-cr-00475-MCA Document 27 Filed 06/01/21 Page 3 of 3 PageID: 80




      ORDERED that the period from the date this Order is signed through and

including September 1, 2021 shall be excludable in computing time under the

Speedy Trial Act of 1974.




                                  HONORABLE MADELINE COX ARLEO
                                  United States District Judge


Consented and Agreed to by:

/s/ Catherine R. Murphy

Catherine Murphy
Assistant U.S. Attorney




Kevin Carlucci
Assistant Federal Public Defender
Counsel for Defendant Brenda Smith




                                     3
